The opinion of the court was delivered by
Garrison, J.
There is no return to this writ to which the court can apply the arguments addressed to it. The notes .of testimony and of the proceedings at the trial, sent up by the judge of the District Court, with his return, form no part thereof. If questions of fact are to be brought before this court in respect to the happenings at the trial there must, in the first instance, be a rule upon the judge specifying upon what points he is required to certify the fact or facts. Aside from such a rule, or in its absence, all statements voluntarily made by the judge in his return are nullities.
The proper practice, from an early period, will be found in the following cases: Scott v. Beatty, 3 Zab. 256; Moore v. Hamilton, 4 Id. 532; Paterson and Ramapo Railroad Co. v. Ackerman, Id. 535; Roston v. Morris, 1 Dutcher 173; Wahrman v. Horan, 17 Vroom 465; South Brunswick v. Cranbury, 23 Id. 298 ; Conover v. Bird, 27 Id. 228; Lloyd v. Richman, 28 Id. 385.
In the ease of South Brunswick v. Cranbury, 23 Vroom 298, the practice in this respect is given in detail.
Unless within thirty days the return in the present case is perfected, the judgment below will be affirmed.